DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection of claims 1, 3-13, 15, 23, 24, 27-43 and 46 under 35 U.S.C. 103 as being unpatentable over Nakano et al (US2014/0341864) and Du et al. (2010) is withdrawn due to Nakano not teaching use of BMPs to “until retinal progenitor cells appear”, and that although Du teach use of BMPs to differentiate their retinal neurospheres/progenitor cells, these cells are not equivalent to the more undifferentiated pluripotent stem cells recited in base claim 1, and new claims 48 & 52.  Accordingly, Applicant’s arguments regarding base claim 27 (step d) reciting “free of any… BMP signal transduction activating substance…” is also persuasive based upon what Du et al alternatively teach.

Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-13, 15, 23, 24, 27-43 & 46-54 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, similar to the reasons made of record in Paper NO: 20201008, and as follows. This is a new matter rejection.
Applicant argues on pages 11-12 of the response what pp#s [0385], [0390], [0396], [0403], [0409], [0417], [0424], [0430], [0437], [0445], [0453], [0459], [0467]-[0460], [0467], [0477], [0482], [0527], [0536] or [0545] putatively describe.  It is noted that this application has no paragraphs after [0273]. 
However, in contrast to Applicant’s arguments, nowhere does contemplation of the broader recitation of “up to 72 hours to form cell aggregates…” appear to exist.  Therefore, Applicant’s arguments are not persuasive, because proper basis still has not been established by Applicant, which alternatively broadens what pp# [0122] previously contemplated, as already made of record.
For example, Applicant’s referral to pp# [0122] for describing “preferably within about 72 hr…” does not establish proper contemplation for broadening this disclosure to “up to 72 hours…”, which includes any time point before 72 hours, and not any time point of “within about 72 hrs…”. 

In addition, it is noted that it is the instant specification that must provide basis for amending the claims, and not what is alternatively and putatively described in various non-patent publications from 2005 or 2008.  Thus, Applicant’s arguments on this point are not persuasive. 
In summary, no proper antecedent basis nor conception commensurate in scope with that described in the specification at the time of filing the instant application exists for the new claim limitations recited within step (2) of base claim 1 and 27 “for up to 72 hours to form a cell aggregate…”; thereby, constituting new matter.   It should be noted that proper basis for the new amendment to step (3) has been established.
Again, for example, although pp# [0122] describes “gathered cells are preferably formed within about 24 hr, more preferably within 12 hr”, and “seeding the dispersed cells … preferably within about 72 hr, more preferably within about 48 hr…”, the recitation of “up to 72 hours…” broadens the time range for gathering cells, versus the specific times of 12, 24, 48 & 72 hours.

Claims 27-43, 46 & 52 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 12-14, 16-18, 21, 23-25, 31 & 33-34 of copending Application No. 16/095,339, as previously made of record.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to producing retinal tissue from pluripotent stem cells using similar culture conditions, which includes use of FGF and BMP and Sonic hedgehog signal transduction pathway activating substances (e.g., SAG), FGF and BMP, and in which ‘339 base claim 1 (step (c)) includes culturing in the absence of a Wnt inhibitor, as recited in step (b) of the instant application. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Stucker, can be reached on (571) 272-0911 The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 844-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        March 11, 2021